                                                                     The Case Management Conference is adjourned until March
                                                                     31, 2020 at 10:30AM in Courtroom 18C. SO ORDERD.



                                                                           2/11/2020



                                             THE CITY OF NEW YORK
JAMES E. JOHNSON
Corporation Counsel
                                            LAW DEPARTMENT                                            NIKI BARGUEIRAS
                                                100 CHURCH STREET                                            Senior Counsel
                                                NEW YORK, NY 10007                                    Phone: (212) 356-3520
                                                                                                        Fax: (212) 356-3509
                                                                                                      nbarguei@law.nyc.gov




                                                                             February 11, 2020

        VIA ECF
        Honorable Mary Kay Vyskocil
        United States District Court
        Southern District of New York
        500 Pearl Street
        New York, New York 10007

                       Re: Vardell Hughes v. City of New York et al., 18 CV 9380 (MKV) (KNF)

        Your Honor:

                       I am a Senior Counsel in the Office of James E. Johnson, Corporation Counsel of
        the City of New York, representing defendant City of New York, Stephen Malvagna, John
        Campanella and Carlos Fabara (“defendants”) in the above referenced matter. Defendants write
        to respectfully request a limited adjournment of the Case Management Conference currently
        scheduled for February 13, 2020 at 9:15 a.m. This is defendants’ first request for an adjournment
        of this conference. Plaintiff’s counsel, Cyrus Joubin, Esq., consents to this request.

                        Defendants respectfully request a limited adjournment of the Case Management
        Conference in this matter, in light of the fact that discovery was extended until March 23, 2020
        and that there is a pending motion before the Honorable Kevin N. Fox. Thus, defendants request
        that the conference be adjourned to closer to the end of discovery and in order to reserve judicial
        resources. For the Court’s convenience, defendants have conferred with plaintiff’s counsel and,
        the Court’s schedule allowing, defendants propose that the conference be adjourned until March
        19, 2020, or at a date and time that is convenient to the Court.

               Accordingly, defendants respectfully request, with plaintiff’s counsel’s consent, that the
        February 13, 2020 Case Management Conference be adjourned.
             Defendants thank you for your consideration in this regard.

                                                         Respectfully submitted,

                                                         /s/ Niki Bargueiras
                                                         Niki Bargueiras
                                                         Senior Counsel
                                                         Special Federal Litigation Division


cc:   VIA ECF
      Cyrus Joubin, Esq.
      Attorney for Plaintiff                                  USDC SDNY
                                                              DOCUMENT
                                                              ELECTRONICALLY FILED
                                                              DOC #:
                                                              DATE FILED: 2/11/2020




                                            -2-
